ROSS, Circuit Judge,
dissenting.
I disagree with the majority’s resolution of the “jury confusion” problem in this case, and its consequent holding as to defendants Booker and Humphrey. We need not, and should not, attempt to resolve the question of what the jury intended when it first returned with an incomplete verdict. Instead, we must look to the jury’s final verdict, which was submitted by the jury after it returned from a second round of deliberations. At that time, the jury submitted all three verdict forms, and all three had been filled out in Thomas’ favor. Absent a determination that the jury’s final verdict was prejudiced by improper instructions or actions by the magistrate, or that the evidence does not support the verdict, there is no basis for tampering with the jury’s final verdict in this case. Cf Regional Investment Co. v. Haycock, 723 F.2d 38, 41 (8th Cir.1983) (“We must give the jury’s verdict every reasonable indulgence.”)
The majority notes that the magistrate should have “carefully clarified the situation before sending the jury back to complete its task.” Ante at 661, n. 5. That may have been the better course. Yet, there is no evidence that any party objected to the comments made by the magistrate before the jury was sent back for further deliberation, or that any party requested the magistrate to give the jury additional instructions on what it was required to do. As such, the magistrate’s failure to further clarify the situation is a basis for reversal only if plain error exists. See Rowe International, Inc. v. J-B Enterprises, Inc., 647 F.2d 830, 835 (8th Cir.1981). See also Saunders v. Chatham County Board of Commissioners, 728 F.2d 1367, 1369 (11th Cir.1984). Here, as the majority points out, the verdict forms were “explicit [and] uncomplicated” and each form was clearly limited to a particular defendant. Ante at 661. Further, the jury foreperson seemed to have no doubts as to what the problem with the jury’s verdict was, or as to what was needed to be done to make it complete. See ante at 656 (discussion between foreperson and magistrate). Clearly, the magistrate’s failure to clarify what was apparently an unambiguous situation can hardly be deemed plain error.
Due to the majority’s reliance on the “jury confusion” problem, the majority does not reach the issue of whether the evidence was sufficient to support the verdict against Humphrey. I would reach that issue, and find in favor of Thomas. The evidence, taken in the light most favorable to the jury’s verdict, supports a conclusion that Humphrey knew about the fight (the fight was noisy and was estimated to have lasted anywhere from forty-five minutes to *663two hours), yet, in reckless disregard of the inmate’s right to be free from assault, permitted it to continue. Further, since the standard for awarding punitive damages in this case is substantially the same as that for actual damages, ante at 660, the jury’s punitive damage award against Humphrey should be sustained notwithstanding the magistrate’s JNOV.
In sum, I would affirm the jury’s verdict as to Humphrey and Booker, with no new trial or option to have a new trial. I agree, however, with the majority’s resolution of Lark’s sufficiency of the evidence claim.